Spencer, J.
I concur with my associates in the reversal of this judgment and the grant of a new trial in the case.
I do not think the evidence established that plaintiff was a tona fide purchaser of' the note in that degree that would prohibit or prevent any equitable defense of the defendant being interposed. The most that can be said of this transaction is, that there was an equitable assignment of the proceeds of the note or of the note itself. There was no indorsement, no delivery, and the evidence of an assignment of the same or its proceeds is very slight, yet I think it was sufficient to call upon the defendant for any defense that tie could interpose and prove, under his answer.